DETAILED ACTION
This communication is in response to Applicant’s request for continued examination (RCE) filed on 08/19/2021. Claims 1, 15 and 19 have been amended. Claims 1-20 are pending and directed towards system, method and program product ASSOCIATION VIA BROADCAST. Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Berschadsky (Reg. No. 46,551) on September 02, 2021.
The application has been amended as follows:

15. 	(Currently Amended) A method, comprising:
entering an association mode in response to at least one of: 
(i) lacking credentials associated with another device; 
(ii) receiving a signal provided by a source device or an association server; or
(iii) receiving a command over a voice-based user interface of a target device;
receiving an identification code request from the target device;
generating an identification code;
providing the identification code to the target device, wherein the target device broadcasts the identification code;
receiving, from a source device that received the broadcasted identification code, a source device authorization message that includes the identification code; and
associating the target device and the source device, 
wherein associating the target device and the source device includes:
obtaining source device credentials for a source device account; and 


19. 	(Currently Amended) A non-transitory computer readable medium having instructions that, when executed by one or more processors, cause the one or more processors to perform operations including:
entering an association mode in response to at least one of: 
(i) lacking credentials associated with another device; 
(ii) receiving a signal provided by a source device or an association server; or
(iii) receiving a command over a voice-based user interface of a target device;
receiving an identification code request from the target device;
generating an identification code;

receiving, from a source device that received the broadcasted identification code, a source device authorization message that includes the identification code; and
associating the target device and the source device, 
wherein associating the target device and the source device includes:
obtaining source device credentials for a source device account; and 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts of record are Redding et al. U.S. Patent Pub. No. 2014/0370879 A1 and Foulds et al. U.S. Patent Pub No. 2013/0265857 A1.
Redding discloses methods for provisioning devices associated with wireless identity transmitters, performed by a proximity broadcast receiver, which include operations for receiving a broadcast message including a secure identifier from a wireless identity transmitter, transmitting to a central server a sighting message that includes the secure identifier and an identity of the proximity broadcast receiver, receiving from the central server a return message that includes identification information related to the received broadcast message and that is authorized to be distributed to the proximity broadcast receiver based on data stored on the central server, and provisioning a device associated with the received broadcast message based on the identification information from the received return message.

The prior arts of record fail to teach alone or in combination the limitation of independent claim 1 “entering an association mode in response to […] receiving a command over a voice-based user interface of a target device; […] receiving, from a source device that received the broadcasted identification code, a source device authorization message that includes the identification code; and associating the target device and the source device, wherein associating the target device and the source device includes: obtaining source device credentials for a source device account; and sending the source device credentials to the target device without providing the source device credentials to the source device.” In combination with other claimed limitations. Independent claims 15 and 19 recite similar features.
Furthermore, the above additional elements in the claim provide meaningful limitations that transforms an abstract idea into patent eligible. The claim as a whole amounts to significantly more than the abstract idea itself. This is because the claim as a whole effect an improvement to another technology or technical field. The pending claims when taken as an ordered combination, result in the claims amounting to significantly more than the abstract idea and provide meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment.
None of the references of record alone, or in combination, anticipate or reasonably render the independent claims (1, 15, and 19) obvious. For these reasons claims 1, 15, and 19 are .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179.  The examiner can normally be reached on Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




Respectfully Submitted

/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492                                                                                                                                                                                                        

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492